DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 06/03/2021 has been entered:
Claim 1 – 4, 6 – 13, 15 – 17 and 19 – 21 remain pending in the application;
Claim 1, 6, 7, 13, 15, 19 and 20 are amended;
Claim 5, 14 and 18 are cancelled.

Applicant’s amendments to claim overcome each and every 112 claim rejections and 101 claim rejection as set forth in the Non-Final Office Action mailed on 06/032021. The corresponding 112 and 101 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 102/103 have been fully considered but they are moot in view of new grounds of rejection.

by a computed tomography (CT) system, the medical measurement data including a set of multiple sampled state combinations including a state from a first state space and a state from a second state space,” “wherein each of the first state space and second state space is at least one of multiple respiratory states of the patient's breathing, multiple contrast agent states of a contrast agent accumulation in the patient, multiple cardiovascular states of a heart of the patient, multiple morphological states of a tumor of the patient, multiple functional states of an organ of the patient, or multiple joint states of an extremity of the patient, and wherein the first state space and the second state space together span at least a portion of a third state space, the third state space being physiological states included in the set of multiple sampled state combinations outside the acquired medical measurement data”. Applicant submitted on p.11 that “the above mentioned rejection is moot, as Guckenberger does not qualify as prior art under any subsection of 35 U.S.C. § 102”, “Applicants herein submit a certified translation of the priority document of the instant application to verify the effective filing date.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claims, new reference Wischmann et al. (US 2008/0226149 A1; published on 09/18/2008) (hereinafter "Wischmann") is introduced in new grounds of rejection to teach the amended claim. See detail in later 102/103 rejections.


Regarding the rejection of all corresponding dependent claims, applicant’s arguments submitted on p.11 – 12 exclusively rely on the supposed deficiency with respect to the rejection to independent claim 1 and 13. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons stated above.

Overall, applicant’s remarks on p.11 – 12 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 8 recites the limitation "wherein multiple image data templates" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "wherein multiple image data templates" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7 – 11, 13, 15 – 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wischmann et al. (US 2008/0226149 A1; published on 09/18/2008) (hereinafter "Wischmann").

Regarding claim 1, Wichmann discloses a method for providing a medical image of a patient ("… a method of respiratory and cardiac movement compensated diagnostic imaging is provided." [0008]), comprising:
acquiring medical measurement data of the patient ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]) by a computed tomography (CT) system ("wherein the first imaging modality is cardiac gated CT." Claim 4), the medical measurement data including a set of multiple sampled state combinations including a state from a first state space and a state from a second state space ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]),
wherein the first state space includes first physiological states of the patient ("… in each of a plurality of respiratory … phases ..." [0008]),
wherein the second state space includes second physiological states of the patient ("… in each of a plurality of … cardiac phases ..." [0008]),
wherein each of the first state space and second state space is at least one of multiple respiratory states of the patient's breathing, multiple cardiovascular states of a heart of the patient ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]), and

generating a medical image of the patient using the acquired medical measurement data ("These images are combined into an image in the selected common cardiac and respiratory phases." [0008]), the medical image including a further state combination, wherein the further state combination includes a state from the first state space and a state from the second state space ("These images are combined into an image in the selected common cardiac and respiratory phases." [0008]),
wherein the third state space includes the further state combination, and wherein the further state combination lies within the third state space outside the set of multiple sampled state combinations (the above third state includes both respiration phase state and cardiac phase state which is different from the images of respiration phase only and cardiac phase only); and
providing the medical image of the patient generated ("These images are combined into an image in the selected common cardiac and respiratory phases." [0008]; "a display for displaying images" Claim 25).



Regarding claim 3, Wischmann discloses all claim limitations, as applied in claim 1, and further discloses wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes at least one of each state from the first state space and each state from the second state space once ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]).

Regarding claim 4, Wischmann discloses all claim limitations, as applied in claim 1, and further discloses wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes each state from the first state space and each state from each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]).

Regarding claim 7, Wischmann discloses all claim limitations, as applied in claim 1, and further discloses wherein the set of multiple sampled state combinations fills the third state space by up to and including 50 percent ("Alternately, gated acquisitions or reconstructions can be used to generate cardiac images in a common respiratory phase." [0022]; "… It is preferred that the model illustrate the position of the subject's heart in at least eight phases …" [0024]; according to definition, if each state have more than 2 phases, the filling is less than 50 percent). 

Regarding claim 8, Wischmann discloses all claim limitations, as applied in claim 1, and further discloses wherein multiple image data templates are reconstructed using the medical measurement data ("The series of respiratory compensated images are transformed in accordance with a heart shape and motion model to generate a series of cardiac and respiratory compensated images all in a selected common cardiac phase and the selected common respiratory phase." [0008]) and wherein the medical image is generated using the multiple image data templates ("These images are combined into an image in the selected common cardiac and respiratory phases." [0008]).

Regarding claim 9, Wischmann discloses all claim limitations, as applied in claim 1, and further discloses wherein the generating includes generating multiple medical images of the patient using the medical measurement data, wherein the multiple 

Regarding claim 10, Wischmann discloses all claim limitations, as applied in claim 1, and further discloses wherein the generating of the medical image comprises: determining a deformation field using the medical measurement data ("… it is beneficial to perform a preliminary, cardiac modeling scan of the heart to create an individualized cardiac shape and motion model …" [0022]), wherein the further state combination is used as an input parameter during the determination ("A modeling scan is performed that captures images at several phases, e.g. 5-10 phases, of the cardiac cycle and are collected during a breath hold period to be free of respiratory motion degradation." [0022]), wherein the deformation field is determined in pairs for at least one of each of 
applying the deformation field determined to the medical measurement data ("A transform routine 46 operates on each of the cardiac phase images to transform it to the selected cardiac phase and a combining routine 48 combines, e.g. sums, the transformed cardiac phase images in the selected phase." [0036]).

Regarding claim 11, Wischmann discloses all claim limitations, as applied in claim 10, and further discloses wherein the determining of the deformation field comprises at least one of a modeling of the medical measurement data and a registering of the medical measurement data ("Within each of the eight imaged cardiac phases the three images are virtually identical except for offsets in the cranial-caudal direction. The respiratory adjustment processor 32 compares the three images and determines a registration transform among the images, e.g., a translation, a rigid transformation, or an affine transform." [0031]).

Regarding claim 13, Wischmann discloses a system for providing a medical image of a patient ("… a diagnostic imaging apparatus is provided." [0010]), comprising

acquiring medical measurement data of the patient ("A first modality scanner generates a plurality of heart images in each of a plurality of respiratory and cardiac phases." [0010]), the medical measurement data including a set of multiple sampled state combinations including a state from a first state space and a state from a second state space ("A first modality scanner generates a plurality of heart images in each of a plurality of respiratory and cardiac phases." [0010]), the medical measurement data acquired ("A first modality scanner generates a plurality of heart images in each of a plurality of respiratory and cardiac phases." [0010]) by a computed tomography (CT) system ("wherein the first imaging modality is cardiac gated CT." Claim 4),
wherein a first state space includes first physiological states of the patient ("… in each of a plurality of respiratory … phases." [0010]),
wherein a second state space includes second physiological states of the patient ("… in each of a plurality of … cardiac phases." [0010]),
wherein the first state space and second state space are at least one of multiple respiratory states of the patient's breathing, multiple cardiovascular states of a heart of the patient ("A first modality scanner generates a plurality of heart images in each of a plurality of respiratory and cardiac phases." [0010]), and
wherein the first state space and the second state space together span at least a portion of a third state space ("A cardiac summing routine combines the images and the selected common cardiac and respiratory phases." [0010]), the third state space being 
generating a medical image of the patient using the acquired medical measurement data ("A cardiac summing routine combines the images and the selected common cardiac and respiratory phases." [0010]), the medical image including a further state combination, wherein the further state combination includes a state from the first state space and a state from the second state space ("A cardiac summing routine combines the images and the selected common cardiac and respiratory phases." [0010]), 
wherein the third state space includes the further state combination, and wherein the further state combination lies within the third state space outside the set of multiple sampled state combinations (the above third state includes both respiration phase state and cardiac phase state which is different from the images of respiration phase only and cardiac phase only); and
providing the medical image of the patient generated ("A cardiac summing routine combines the images and the selected common cardiac and respiratory phases." [0010]; "a display for displaying images" Claim 25).

Regarding claim 15, Wischmann discloses all claim limitations, as applied in claim 1, and further discloses a non-transitory machine-readable medium, on which program code segments of a computer program are stored (a non-transitory machine-

Regarding claim 16, Wischmann discloses all claim limitations, as applied in claim 2, and further discloses wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes at least one of each state from the first state space and each state from the second state space once ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]).

Regarding claim 17, Wischmann discloses all claim limitations, as applied in claim 2, and further discloses wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes each state from the first state space and each state from the second state space only once ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]).



Regarding claim 21, Wischmann discloses all claim limitations, as applied in claim 2, and further discloses wherein multiple image data templates are reconstructed using the medical measurement data ("The series of respiratory compensated images are transformed in accordance with a heart shape and motion model to generate a series of cardiac and respiratory compensated images all in a selected common cardiac phase and the selected common respiratory phase." [0008]) and wherein the medical image is generated using the multiple image data templates ("These images are combined into an image in the selected common cardiac and respiratory phases." [0008]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wischmann, as applied in claim 1 and 2 respectively, and further in view of Drummond et al. (US 6,628,743 B1; published on 09/30/2003) (hereinafter "Drummond").

Regarding claim 6, Wischmann teaches all claim limitations, as applied in claim 1, and Wischmann further teaches wherein the first state space includes the multiple 
Wischmann fails to explicitly teach wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient.
However, in the same field of endeavor, Drummond teaches wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient ("The subsequent volume of cardiac data is typically acquired in the presence of absorbed contrast enhancing media, and with the acquisition of a series of subsequent volumes of cardiac data, the rate of absorption of the contrast media at various anatomical regions can be analyzed and used for various diagnoses ..." Col.5, Ln.60 - Col.6, Ln.19; "... the algorithm acquires the cardiac volume data, reconstructs an image of the cardiac region of interest at the selected cardiac phase in a 3D model ..." Col.10, Ln.52 - 65; here the contrast data represents different cardia phases).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging of cardiac phases data as taught by Wichmann with the contrast enhanced cardiac data imaging as taught by Drummond. By using the contrast agent in cardiac imaging, it is possible that "enhancement of the cardiac tissue due to the presence of contrast is measured in different regions of the myocardium at different time intervals, thereby enabling the diagnosis of poorly perfused areas due to myocardial ischemia or infarction relative to 

Regarding claim 19, Wischmann teaches all claim limitations, as applied in claim 2, and Wischmann further teaches wherein the first state space includes the multiple respiratory states of the breathing of the patient ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]).
Wischmann fails to explicitly teach wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient.
However, in the same field of endeavor, Drummond teaches wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient ("The subsequent volume of cardiac data is typically acquired in the presence of absorbed contrast enhancing media, and with the acquisition of a series of subsequent volumes of cardiac data, the rate of absorption of the contrast media at various anatomical regions can be analyzed and used for various diagnoses ..." Col.5, Ln.60 - Col.6, Ln.19; "... the algorithm acquires the cardiac volume data, reconstructs an image of the cardiac region of interest at the selected cardiac phase in a 3D model ..." Col.10, Ln.52 - 65; here the contrast data represents different cardia phases).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging of cardiac phases data as taught by Wichmann with the contrast enhanced cardiac data imaging as taught by . 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wischmann, as applied in claim 10, and further in view of Kirsch (US 2008/0103386 A1; published on 05/01/2008).

Regarding claim 12, Wischmann teaches all claim limitations, as applied in claim 10, except wherein the generating of the medical image comprises: subdividing the medical measurement data into a low-frequency measurement data portion and a high-frequency measurement data portion following the applying of the deformation field, and combining the low-frequency measurement data portion and the high-frequency measurement data portion with different weightings, thereby generating the medical image.
However, in the same field of endeavor, Kirsch teaches wherein the generating of the medical image comprises: subdividing the medical measurement data into a low-frequency measurement data portion and a high-frequency measurement data portion following the applying of the deformation field ("The images generated with the first data 
combining the low-frequency measurement data portion and the high-frequency measurement data portion with different weightings ("A mask 64 can also be created, for example, in which weighting factors are stored based on the intensity values of the voxels." [0044]), thereby generating the medical image ("This mask is applied to the generated image 58 so that a segmentation of the generated image is hereby implemented and a segmented image 65 is thus created. Arteries and veins are thus again more clearly emphasized in the image." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image combination as taught by Wischmann with the weighting mask in image combination as taught by Kirsch. Doing so would make it possible that high-frequency features such as the arteries and veins "are thus again more clearly emphasized in the image" (see Kirsch; [0045]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793